Citation Nr: 9910122	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-04 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for a right knee 
disability.

2.  Entitlement to a compensable evaluation for a left knee 
disability.

3.  Entitlement to a 10 percent evaluation for multiple, 
noncompensable, service-connected disabilities.

4.  Entitlement to service connection for memory loss as 
attributable to an undiagnosed illness or otherwise.

5.  Entitlement to service connection for muscle aches as 
attributable to an undiagnosed illness or otherwise.

6.  Entitlement to service connection for fatigue as 
attributable to an undiagnosed illness or otherwise.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Wulf, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 until 
December 1992.

This appeal arises from a rating decision rendered by the 
Jackson, Mississippi Regional Office (RO) in September 1997.  
By this decision, the RO declined to award the veteran 
compensable evaluations for his service-connected right and 
left knee disabilities (patellofemoral pain syndrome) and 
declined to award a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.  
Also by this decision, the RO declined to award the veteran 
service connection for memory loss, for muscle aches, and for 
fatigue, each as "due to an undiagnosed illness."


REMAND

The veteran contends that the symptoms associated with his 
service-connected right and left knee disabilities are of 
such severity as to warrant increases from the noncompensable 
evaluations that are currently in effect therefor.  In this 
regard, the veteran has indicated, among other things, that 
he experiences a significant amount of pain upon standing for 
20-30 minutes, upon kneeling, and upon squatting.  He has 
also indicated suffering from tenderness, popping, and 
swelling of the knees, each as an apparent result of 
activity.  

The veteran was last afforded a VA orthopedic examination in 
May 1997, nearly two years ago.  This being the case, it 
would appear that another VA examination, for the purpose of 
ascertaining the current status of the veteran's right and 
left knee disabilities, is warranted.  Because the veteran's 
knee symptoms appear largely to involve pain, including pain 
on motion, it will be necessary, upon VA examination, for the 
examiner to specifically address all functional loss that is 
due to pain as well as any other relevant factors listed in 
the regulations governing the evaluation of musculoskeletal 
disabilities, to include 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(1997).  See DeLuca v. Brown, 8 Vet.App. 202 (1996).

As to the veteran's claims for service connection for memory 
loss, for fatigue, and for muscle aches, the Board observes 
that the veteran appears to have indicated his belief that 
these conditions arose as a consequence of an undiagnosed 
illness (or illnesses) stemming from his service in the 
Persian Gulf War.  It will, therefore, be necessary, in view 
of the special statutory and regulatory provisions that have 
been enacted to provide relief to certain veterans of the 
Persian Gulf War, to determine whether memory loss, fatigue, 
and/or muscle aches may be deemed to be attributable to any 
known clinical diagnosis.  See 38 U.S.C.A. § 1117 (West 1991 
and Supp. 1998); 38 C.F.R. § 3.317 (1998).  Accordingly, 
medical examination for this purpose will be necessary as 
well.

Because the issue of entitlement to a 10 percent evaluation 
based upon multiple, noncompensable, service-connected 
disabilities is, necessarily, intertwined with the question 
of entitlement to compensable evaluations for the veteran's 
service-connected right and left knee disabilities as well as 
with the question of entitlement to service connection for 
memory loss, fatigue, and/or muscle aches, this issue, too, 
must be remanded.

In view of the foregoing discussion, this case is REMANDED 
for the following:

1.  The RO should ask the veteran to 
specify any additional evidence 
(including, especially, post-service 
treatment records-i.e. records of 
treatment undergone between December 1992 
and the present) that might bear upon his 
claim for compensable evaluations for his 
right and left knee disabilities, upon 
his claims for service connection for 
memory loss, fatigue, and muscle aches as 
attributable to undiagnosed illness or 
otherwise, or upon his claim for a 10 
percent evaluation based upon multiple, 
noncompensable, service-connected 
disabilities.  The RO should attempt to 
obtain any additional evidence specified 
by the veteran.

2.  Following completion of the above, 
the RO should arrange for the veteran to 
be examined by a VA orthopedist or other 
appropriate specialist for the purpose of 
ascertaining the current severity of his 
service-connected right and left knee 
disabilities.  All appropriate tests and 
studies (including X-ray and/or MRI 
examinations)  should be performed.  The 
examiner should identify all signs and 
symptoms of the veteran's knee 
disabilities and should make specific 
inquiry as to any resulting limitation of 
motion, indicating, in degrees, all range 
of motion accomplished by the veteran.  
In assessing the severity of the 
veteran's knee disabilities, the examiner 
should make use of the specific 
terminology contained in VA's Schedule 
for Rating Disabilities at 38 C.F.R. Part 
4, Diagnostic Code 5257 or in any other 
applicable Diagnostic Codes.  
Additionally, the examiner should 
determine whether, and to what extent, 
each of the veteran's knee disabilities 
is characterized by, inter alia, weakened 
movement; excess fatigability; pain on 
movement; swelling; instability; 
interference with sitting, standing, and 
weight-bearing; or disturbance of 
locomotion.  The examiner should also 
comment upon any functional loss that is 
due to pain, as supported by adequate 
pathology and as evidenced by the visible 
behavior of the veteran.  The examiner's 
opinions, in all respects, should reflect 
a review of the entire evidentiary 
record.  Accordingly, the claims file and 
a copy of this remand should be made 
available to the examiner.  Additionally, 
the RO should provide the examiner with a 
copy of the applicable rating criteria as 
specified above.

3.  The RO should also arrange for a VA 
neurologist and/or other appropriate 
specialists to examine the veteran for 
the purpose of ascertaining the nature 
and etiology of any memory loss, muscle 
aches, or fatigue that is found to exist.  
Here again, all indicated tests and 
studies (including any blood tests 
indicated) should be performed, and the 
examiner(s) should provide a detailed 
report of all findings.  The examiner(s) 
should also indicate whether any memory 
loss, muscle aches, or fatigue found to 
exist may be deemed to be attributable to 
any known clinical diagnosis.  The 
examiner's(rs') opinions, in all 
respects, should reflect a review of all 
evidence contained in the veteran's 
claims file.  Accordingly, the claims 
file and a copy of this remand must be 
made available to the examiner(s) prior 
to the examination(s).

4.  If the veteran fails to report for 
any of the above-referenced VA 
examinations, the RO should permit him 
the opportunity, per 38 C.F.R. § 3.655, 
to provide good cause for his failure to 
report.

5.  Upon determining that all requested 
development has been completed and that 
any additional examination reports are 
adequate, the RO should readjudicate the 
veteran's claim for a compensable 
evaluation for a right knee disability, 
the veteran's claim for a compensable 
evaluation for a left knee disability, 
the veteran's claim for service 
connection for memory loss as 
attributable to an undiagnosed illness 
under 38 C.F.R. § 3.317 or otherwise, the 
veteran's claim for service connection 
for muscle aches as attributable to an 
undiagnosed illness under 38 C.F.R. 
§ 3.317 or otherwise, the veteran's claim 
for service connection for fatigue as 
attributable to an undiagnosed illness 
under 38 C.F.R. § 3.317 or otherwise, and 
the veteran's claim for a 10 percent 
evaluation based upon multiple, 
noncompensable, service-connected 
disabilities.  With respect to the 
veteran's claims for compensable 
evaluations for his right and left knee 
disabilities, the RO should consider 
entitlement upon both schedular and 
extraschedular grounds and should ensure 
that, in any supplemental statement of 
the case issued pursuant to its 
readjudication of these claims, the 
reasons and bases for its determinations 
(on both schedular and extraschedular 
grounds) are set forth in detail.  If all 
benefits requested, with respect to any 
of the veteran's claims, are not granted, 
the case, upon completion of the usual 
adjudicative procedures, should be 
returned to the Board for further review.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).







